Per Curiam.
This cause having been heretofore submitted to the Court upon the transcript of the record herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it appears to the Court upon due consideration that the testimony does not clearly prove the damages in the amount awarded; it is, therefore, ordered and adjudged if the plaintiff shall enter a remittitur so that the judgment shall be for $4,214.42 with interest as stated in the verdict, the judgment shall stand affirmed for such $4,214.42 and interest; otherwise the judgment will stand reversed for a new trial. It is so ordered.
Whitfield, P. J., and West and Terrell, J. J., concur.